DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The amendment filed on January 3, 2021 has been entered.  Claims 16-20 are amended.  Claims 1-20 are pending in the application.  Applicant's amendment and timely filed terminal disclaimer has overcome the rejection(s) of claims 16-20 under 35 U.S.C. 101 and double patenting rejection(s) of claims 1-20 previously set forth in the Non-Final Office Action mailed on September 3, 2021.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Sathyanarayana (PG PUB US2016/0164761) teaches a system for simultaneously monitoring a content stream that is streamed using any of a plurality of streaming protocols from different points-of-presence (PoP) from within a distributed platform in real-time without the need for manual visual verification. The system is implemented with different emulation engines, each providing client-side player emulation for a different streaming protocol. The client-side player emulation involves requesting and downloading content stream chunks from a specified 
Shimizu (PG PUB US2015/0331917) teaches a computer obtaining communication information that is transmitted/received between tiers in an information processing system providing a result of a process performed in an n-th (n>2) tier in reply to received request, identifies pairs of the request and corresponding response in each of the plurality of tiers from the obtained communication information, compares the pairs in each of tiers, extracts an order relationship wherein the request of a second pair is transmitted after the response of a first pair is obtained, obtains the order relationship in an (n-i)th tier on the basis of the order relationship between the pairs in an (n-i+1)th tier that respectively correspond to the pairs in the (n-i)th tier, sequentially from the n-th tier to a first tier, and determines a transmission order of the request to the information processing system on the basis of the obtained order relationship [Shimizu, Abstract].
Odhner (PG PUB US2005/0102318) teaches methods and systems for capacity planning of server resources are described wherein a load simulation tool is used to use actual data gathered from a server cluster during operation to simulate server cluster operation in which the load (requests per second) can be increased, and the effects on the utilization of resources can be observed. Plans containing recommendations are then presented to a system user so the user can make decisions necessary regarding whether to change configuration hardware to meet expected load increases in the future [Odhner, Abstract].
Lau (PG PUB US2017/0286277) teaches transaction data that is accessed and has been generated from monitoring of a plurality of transactions in a system that includes a plurality of software components. The transaction data is assessed to identify that a particular one of the plurality of transactions meets a particular one of a set of conditions based on an attribute of the 
Lowery (US Patent 7,454,457) teaches data center (14) receiving a request (22) for content from a browser (12) on a client (11). The data center determines whether the requested content is available at the data center. The content is available when the content is both present at the data center and current. The content may be expired and marked as non-available in response to an expiration command (24). When the requested content is available at the data center, the data center returns the requested content to the data center. When the requested content is locally unavailable at the data center, the requested content is retrieved from an origin server (18). The retrieval of the content from the origin server may be delayed based on the processing load at the origin server. When retrieval of the content is delayed, the request is prioritized and placed in a queue for handling by the origin server based on the priority of the request. Also, when retrieval of the content is delayed, a status page may be communicated to the browser to inform a user of the delay and provide alternate content (139) and status information related to the request determined as a function of the request or the current state of the origin server [Lowery, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “determining, based on a content item associated with the content item request, an amount of delay time; and
sending, to the first server and after waiting for the amount of delay time, a request for the content item.” as set forth in independent claim 1 and similar language in independent claim 11 and 16;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441